Exhibit 10.2

EXECUTION

ADMINISTRATION AGREEMENT

THIS ADMINISTRATION AGREEMENT, dated as of November 1, 2013 (this “Agreement”),
is among California Republic Auto Receivables Trust 2013-2, a Delaware statutory
trust (the “Issuer”), California Republic Bank, a California corporation
authorized to transact a banking business (“CRB”), as Administrator (the
“Administrator”), Wilmington Trust, National Association, a national banking
association with trust powers, as Owner Trustee (the “Owner Trustee”) and
Deutsche Bank Trust Company Americas, a New York banking corporation, not in its
individual capacity but solely as Indenture Trustee (the “Indenture Trustee”).

WITNESSETH:

WHEREAS, the Issuer was established as a separate statutory trust in accordance
with the Delaware Statutory Trust Act, 12 Del. C. § 3806(1)(b), et seq. pursuant
to a trust agreement that has been amended and restated as of November 1, 2013
(the “Trust Agreement”), among California Republic Funding, LLC, a Delaware
limited liability company, (“Depositor”) and the Owner Trustee.

WHEREAS, the Issuer is issuing certain notes (the “Notes”) pursuant to an
indenture, dated as of November 1, 2013 (the “Indenture”), between the Issuer
and the Indenture Trustee.

WHEREAS, pursuant to a sale and servicing agreement, dated as of November 1,
2013 (the “Sale and Servicing Agreement”), among the Issuer, the Depositor, CRB,
the Backup Servicer and the Indenture Trustee, the Issuer is required to perform
certain duties in connection with the Notes and the collateral pledged as
security therefor pursuant to the Indenture (the “Collateral”).

WHEREAS, the Issuer, the Indenture Trustee and the Owner Trustee desire that the
Administrator perform certain duties of the Issuer and the Owner Trustee under
the Sale and Servicing Agreement and the Indenture and to provide such
additional services that are consistent with the terms of this Agreement as the
Issuer and the Owner Trustee may from time to time request.

WHEREAS, the Administrator has the capacity to provide the services required
hereby and is willing to perform such services for the Issuer and the Owner
Trustee on the terms set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties agree as follows:

1. Definitions. Capitalized terms used but not otherwise defined herein shall
have the respective meanings assigned thereto in the Trust Agreement or
Appendix A to the Sale and Servicing Agreement, respectively.



--------------------------------------------------------------------------------

2. Duties of the Administrator.

(a) Duties with Respect to the Issuer.

(i) The Administrator agrees to perform all its duties as Administrator as set
forth herein, and the duties of the Issuer and the Owner Trustee as specified
herein, pursuant to a power of attorney substantially in the form of Exhibit A
hereto. In addition, the Administrator shall consult with the Owner Trustee
regarding the duties of the Owner Trustee or the Issuer under the Indenture and
the Sale and Servicing Agreement. The Administrator shall prepare for execution
by the Owner Trustee on behalf of the Issuer, or shall cause the preparation by
other appropriate persons or entities of, all such documents, reports, filings,
instruments, certificates and opinions that it shall be the duty of the Issuer
and Owner Trustee to prepare, file or deliver pursuant to the Sale and Servicing
Agreement or the Indenture. In addition, the Administrator shall take or cause
the Issuer to take all action that is the duty of the Issuer to take pursuant to
the Sale and Servicing Agreement, the Indenture and the related agreements and
the Basic Documents to which the Issuer is a party, except (i) any such duties
that constitute Non-Ministerial Matters (as described in Section 2(c) below),
(ii) duties that are expressly identified to be performed by the Owner Trustee
or another Person on behalf of the Issuer, (iii) duties constituting payment
obligations of the Issuer, including duties under Article V of the Sale and
Servicing Agreement (it being understood and agreed that the Administrator in
its individual capacity shall not be responsible for any payment obligations of
the Issuer), and (iv) duties under Section 3.01 of the Indenture.

In furtherance of and subject to the foregoing, the Administrator shall take all
appropriate action that is the duty of the Issuer or the Owner Trustee to take
pursuant to the Indenture including such of the foregoing as are required with
respect to the following matters under the Indenture (parenthetical section
references are to sections of the Indenture unless otherwise specified):

(A) the preparation of or obtaining of the documents and instruments required
for authentication of the Notes and delivery of the same to the Indenture
Trustee (Section 2.02);

(B) the duty to cause the Register to be kept and to give the Indenture Trustee
notice of any appointment of a new Registrar and the location, or change in
location, of the Register (Section 2.04);

(C) the duty to cause an office to be maintained in Jacksonville, Florida, for
registration of transfer or exchange of Notes (Section 3.02);

(D) the duty to cause newly appointed Paying Agents, if any, to deliver to the
Indenture Trustee the instrument specified in the Indenture regarding funds held
in trust and the giving of direction to Paying Agents to pay to the Indenture
Trustee all sums held in trust by such Paying Agents (Section 3.03);

(E) the direction to Paying Agents, if any, other than the Indenture Trustee, to
deposit moneys with the Indenture Trustee (Sections 3.03 and 4.03);

 

2



--------------------------------------------------------------------------------

(F) the obtaining and preservation of the Issuer’s qualification to do business
in each jurisdiction in which such qualification is or shall be necessary to
protect the validity and enforceability of the Indenture, the Notes and the
Collateral (Section 3.04);

(G) the preparation of all such supplements and amendments to the Indenture and
all such UCC financing statements, continuation statements, instruments of
further assurance and other instruments and the taking of such other action as
is necessary or advisable to protect the Collateral as set forth in the
Indenture and to obtain and maintain, for the benefit of the Indenture Trustee
on behalf of the Noteholders, a first Lien on, and a first priority, perfected
security interest in, the Collateral (Section 3.05);

(H) the delivery of the Opinion of Counsel on the Closing Date and the annual
delivery of Opinions of Counsel as to the Collateral, and the annual delivery of
the Officer’s Certificate as to compliance with the Indenture (Sections 3.06
and 3.09);

(I) the delivery of an Officer’s Certificate of the Issuer to the Indenture
Trustee concerning the identity of each Person with whom the Issuer has
contracted to perform its duties under the Indenture (Section 3.07(b));

(J) the delivery of written notice to the Indenture Trustee, the Rating Agencies
and Noteholders of a Servicer Termination Event under the Sale and Servicing
Agreement and, if such Servicer Termination Event arises from the failure of the
Servicer to perform any of its duties under the Sale and Servicing Agreement,
the taking of all reasonable steps available to remedy such failure
(Section 3.07(d));

(K) the delivery of notice to the Indenture Trustee and the Noteholders of the
termination of the Servicer’s rights and powers pursuant to the Sale and
Servicing Agreement and, as soon as a Successor Servicer is appointed, the
delivery of written notice to the Indenture Trustee and the Noteholders of such
appointment (Section 3.07(e));

(L) the duty to cause the Servicer to comply with the Sale and Servicing
Agreement (Section 3.13);

(M) the delivery of written notice to the Indenture Trustee and the Rating
Agencies of each Event of Default under the Indenture, each default on the part
of the Seller, the Servicer or the Depositor of their respective obligations
under the Sale and Servicing Agreement and each default on the part of the
Seller or the Purchaser of its obligations under the Receivables Purchase
Agreement (Section 3.18);

(N) the monitoring of the Issuer’s obligations as to the satisfaction and
discharge of the Indenture and the preparation of an Officer’s Certificate and
the obtaining of an Opinion of Counsel relating thereto (Section 4.01);

 

3



--------------------------------------------------------------------------------

(O) the preparation, obtaining or filing of the instruments, opinions and
certificates and other documents required for the release of Collateral
(Section 4.04);

(P) the compliance with any written directive of the Indenture Trustee (with the
consent of the applicable requisite Noteholders as set forth in Section 5.04 of
the Indenture and subject to the other applicable provisions of Section 5.04)
with respect to the sale of the Collateral in a commercially reasonable manner
if an Event of Default shall have occurred and be continuing (Section 5.04(a));

(Q) the requesting of information to facilitate compliance by the Issuer with
Rule 15Ga-1 under the Exchange Act. (Section 6.05(b));

(R) the delivery to the Indenture Trustee of the information necessary to
deliver to each Noteholder such information as may be reasonably required to
enable such Holder to prepare its United States federal and state income tax
returns (Sections 6.06 and 7.04(b));

(S) the preparation and delivery of notice to Noteholders of the resignation or
removal of the Indenture Trustee and the appointment of a successor Indenture
Trustee (Section 6.08);

(T) the preparation of any written instruments required to confirm more fully
the authority of any co-trustee or separate trustee and any written instruments
necessary in connection with the resignation or removal of any co-trustee or
separate trustee (Sections 6.08 and 6.10);

(U) the furnishing to the Indenture Trustee with the names and addresses of
Noteholders during any period when the Indenture Trustee is not the Registrar
(Section 7.01);

(V) the opening of one or more accounts in the Indenture Trustee’s name, the
preparation and delivery of Issuer Orders, Officer’s Certificates and Opinions
of Counsel and all other actions necessary with respect to investment and
reinvestment of funds in the Trust Accounts (Section 8.02 of the Indenture and
Section 5.01 of the Sale and Servicing Agreement);

(W) the preparation of an Issuer Request and Officer’s Certificate and the
obtaining of an Opinion of Counsel and Independent Certificates, if necessary,
for the release of the Collateral (Sections 8.04 and 8.05);

(X) the preparation of Issuer Orders and the obtaining of Opinions of Counsel
with respect to the execution of supplemental indentures and the mailing to the
Noteholders and the Rating Agencies of required notices with respect to such
supplemental indentures (Sections 9.01, 9.02 and 9.03);

 

4



--------------------------------------------------------------------------------

(Y) the execution and delivery of new Notes conforming to any supplemental
indenture (Section 9.05);

(Z) the notification to Noteholders of redemption of the Notes or the causing of
the Indenture Trustee to provide such notification (Section 10.02);

(AA) without duplication the preparation and delivery of all Officer’s
Certificates, Independent Certificates and Opinions of Counsel with respect to
any requests by the Issuer to the Indenture Trustee to take any action under the
Indenture (Section 11.01(a));

(BB) the preparation and delivery of Officer’s Certificates and the obtaining of
Independent Certificates, if necessary, for the release of property from the
lien of the Indenture to the extent permitted thereunder (Section 11.01(b));

(CC) the notification of the Rating Agencies, upon the failure of the Indenture
Trustee to give notification, when required pursuant to Section 11.04 of the
Indenture (Section 11.04);

(DD) the preparation and delivery to Noteholders and the Indenture Trustee of
any agreements with respect to alternate payment and notices in accordance with
the notice provisions of such agreements (Section 11.06);

(EE) the recording of the Indenture, if applicable (Section 11.14); and

(FF) performance by the Issuer of the covenants and agreements set forth in
Article XII of the Indenture applicable to it and to otherwise comply with the
terms of Article XII of the Indenture.

(b) Additional Duties.

(i) In addition to the duties of the Administrator set forth above, the
Administrator shall perform such calculations and shall prepare or shall cause
the preparation by other appropriate persons of, and shall execute on behalf of
the Issuer or the Owner Trustee, all such documents, reports, filings,
instruments, certificates and opinions that it shall be the duty of the Issuer
or the Owner Trustee to prepare, file or deliver pursuant to the Basic Documents
or Section 6.5 of the Trust Agreement, and at the request of the Owner Trustee
shall take all appropriate action that it is the duty of the Issuer or the Owner
Trustee to take pursuant to the Basic Documents. In furtherance of the
performance by the Administrator of its duties hereunder, the Owner Trustee
shall, on behalf of itself and of the Issuer, execute and deliver to the
Administrator and to each successor Administrator appointed pursuant to the
terms hereof, one or more powers of attorney substantially in the form of
Exhibit A hereto, appointing the Administrator to be the attorney-in-fact of the
Owner Trustee and the Issuer for the purpose of executing on behalf of the Owner
Trustee and the Issuer all such documents, reports, filings, instruments,
certificates and opinions referenced in this Agreement. Subject to Section 5,
the Administrator shall administer, perform or supervise the performance of such
other

 

5



--------------------------------------------------------------------------------

activities in connection with the Collateral (including the Basic Documents) as
are not covered by any of the foregoing provisions and are reasonably within the
capability of the Administrator.

(ii) The Administrator shall be responsible for promptly notifying the Owner
Trustee and the Paying Agent in the event that any withholding tax is imposed on
the payments (or allocations of income) to a Certificateholder as contemplated
in Section 5.2(d) of the Trust Agreement. Any such notice shall specify the
amount of any withholding tax required to be withheld by the Owner Trustee and
the Paying Agent pursuant to such provision.

(iii) In connection with paragraph (ii) above, tax counsel to the Administrator
will provide prior to the first payment on the Certificates, an opinion of
counsel in form and substance satisfactory to the Owner Trustee as to whether
any tax withholding is then required and, if required, the procedures to be
followed with respect thereto to comply with the requirements of the Code, to be
updated in each instance that any additional tax withholding is subsequently
required or any previously required tax withholding shall no longer be required.

(iv) The Administrator shall perform the duties of the Administrator required to
be performed by it under the Trust Agreement.

(v) In carrying out the foregoing duties or any of its other obligations under
this Agreement, the Administrator may enter into transactions or otherwise deal
with any of its affiliates; provided, however, that the terms of any such
transactions or dealings shall be in accordance with any directions received
from the Issuer or the Owner Trustee and shall be no less favorable to the
Issuer than would be available from unaffiliated parties.

(vi) If requested by the Depositor for purposes of compliance with its reporting
obligations under the Exchange Act, the Administrator will provide to the
Depositor and the Servicer on or before March 31 of each year beginning
March 31, 2014, the servicing criteria assessment required to be filed in
respect of the Issuer under the Exchange Act under Item 1122 of Regulation AB if
periodic reports under Section 15(d) of the Exchange Act, or any successor
provision thereto, are required to be filed in respect of the Issuer and shall
cause a firm of independent certified public accountants, who may also render
other services to the Administrator, the Servicer, the Seller or the Depositor,
to deliver to the Depositor and the Servicer the attestation report that would
be required to be filed in respect of the Issuer under the Exchange Act if
periodic reports under Section 15(d) of the Exchange Act, or any successor
provision thereto, were required to be filed in respect of the Issuer. Such
attestation shall be in accordance with Rules 1-02(a)(3) and 2-02(g) of
Regulation S-X under the Securities Act and the Exchange Act, including CF Rules
of Construction that in the event that an overall opinion cannot be expressed,
such registered public accounting firm shall state in such report why it was
unable to express such an opinion. The Administrator and the Depositor
acknowledge and agree that the purpose of this Section is to facilitate
compliance by the Depositor with the provisions of Regulation AB and the related
rules and regulations of the

 

6



--------------------------------------------------------------------------------

Commission. The Depositor shall not exercise its right to request delivery of
information or other performance under these provisions other than in good
faith, or for purposes other than compliance with the Securities Act, the
Exchange Act and the rules and regulations of the Commission under the
Securities Act and the Exchange Act. The Administrator acknowledges that
interpretations of the requirements of Regulation AB may change over time,
whether due to interpretive guidance provided by the Commission or its staff,
consensus among participants in the asset-backed securities markets, advice of
counsel or otherwise, and the Administrator agrees to comply with all reasonable
requests made by the Depositor in good faith for delivery of information and
shall deliver to the Depositor all information and certifications reasonably
required by the Depositor to comply with its Exchange Act reporting obligations,
including with respect to any of its predecessors or successors. The obligations
of the Administrator to provide such information shall survive the removal or
termination of the Administrator as Administrator hereunder.

(c) Non-Ministerial Matters.

(i) With respect to matters that in the reasonable judgment of the Administrator
are Non-Ministerial (as defined below), the Administrator shall not be under any
obligation to take any action; and in any event shall not take any action unless
the Administrator shall have received instructions from the Owner Trustee or
from the Persons entitled to vote with respect thereto under the Trust
Agreement. For the purpose of the preceding sentence, matters that are
“Non-Ministerial” shall include, without limitation:

(A) the initiation of any claim or lawsuit by the Issuer and the compromise of
any action, claim or lawsuit brought by or against the Issuer;

(B) the appointment of successor Registrars, successor Paying Agents and
successor Indenture Trustees pursuant to the Indenture or the appointment of
successor Administrators or Successor Servicers, or the consent to the
assignment by the Registrar, Paying Agent or Indenture Trustee of its
obligations under the Indenture;

(C) the removal of the Owner Trustee; and

(D) the removal of the Indenture Trustee and the appointment of any successor
Indenture Trustee;

provided, however, that the Administrator may, with the consent of the Owner
Trustee, the Indenture Trustee or the Persons entitled to vote with respect
thereto, under the Trust Agreement, take any action with respect to
Non-Ministerial matters that the Administrator, in its good faith judgment,
deems to be the best interests of the Issuer. The Administrator shall be
entitled to be reimbursed by the Issuer for any expenses or liabilities incurred
without willful misconduct, bad faith or negligence in connection with
Non-Ministerial Matters.

(ii) Notwithstanding anything to the contrary in this Agreement, the
Administrator shall not be obligated to, and shall not, take any action that the
Issuer or the Owner Trustee (with the consent of Noteholders representing a
majority of the Note Balance of the Notes Outstanding of the Controlling Class)
directs the Administrator not to take on its behalf.

 

7



--------------------------------------------------------------------------------

3. Records. The Administrator shall maintain appropriate books of account and
records relating to services performed hereunder, which books of account and
records shall be accessible for inspection by the Issuer and the Noteholders at
any time during normal business hours.

4. Compensation. As compensation for the performance of the Administrator’s
obligations under this Agreement related thereto and as reimbursement for its
expenses, the Administrator shall be entitled to a fee equal to $5,000 per annum
(the “Administration Fee”), which fee shall be paid by the Servicer out of the
Servicing Fee.

5. Independence of the Administrator. For all purposes of this Agreement, the
Administrator shall be an independent contractor and shall not be subject to the
supervision of the Issuer, the Owner Trustee or the Indenture Trustee with
respect to the manner in which it accomplishes the performance of its
obligations hereunder. Unless expressly set forth herein or otherwise authorized
by the Issuer, Owner Trustee or Indenture Trustee, the Administrator, as
applicable, shall have no authority to act for or represent the Issuer, the
Owner Trustee or the Indenture Trustee in any way and shall not otherwise be
deemed an agent of the Issuer, the Owner Trustee or the Indenture Trustee.

6. No Joint Venture. Nothing contained in this Agreement shall (i) constitute
the Administrator and the Issuer, the Owner Trustee or the Indenture Trustee as
members of any partnership, joint venture, association, syndicate,
unincorporated business or other separate entity, (ii) be construed to impose
any liability as such on any of them, or (iii) be deemed to confer on any of
them any express, implied or apparent authority to incur any obligation or
liability on behalf of the others.

7. Other Activities of the Administrator. Nothing herein shall prevent the
Administrator or its affiliates from engaging in other businesses or, in its
sole discretion, from acting in a similar capacity as an Administrator for any
other person or entity even though such person or entity may engage in business
activities similar to those of the Issuer, the Owner Trustee or the Indenture
Trustee.

8. Term of Agreement; Resignation and Removal of Administrator.

(a) This Agreement shall continue in force until the termination of the Issuer,
upon which event this Agreement shall automatically terminate.

(b) The Administrator shall not be permitted to resign from the obligations and
duties hereby imposed on it, except subject to Section 8(e) upon the
determination that such obligations and duties hereunder are no longer
permissible under applicable law or are in material conflict, by reason of
applicable law, with any other activities carried on by it. Any such
determination permitting the resignation of the Administrator shall be evidenced
by an opinion of counsel satisfactory to the Owner Trustee to such effect
delivered to the Issuer.

 

8



--------------------------------------------------------------------------------

(c) Subject to Section 8(e), the Issuer may remove the Administrator without
cause by providing the Administrator with at least sixty (60) days’ prior
written notice.

(d) Subject to Section 8(e), the Administrator may be removed immediately, at
the sole option of the Issuer, upon written notice of termination from the
Issuer to the Administrator if any of the following events shall occur:

(i) the Administrator shall default in the performance of any of its duties
under this Agreement and, after notice of such default, shall not cure such
default within ten (10) days (or, if such default cannot be cured in such time,
shall not give within ten (10) days such assurance of cure as shall be
reasonably satisfactory to the Issuer);

(ii) a court having jurisdiction in the premises shall enter a decree or order
for relief, and such decree or order shall not have been vacated within sixty
(60) days, in respect of the Administrator in any involuntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect or appoint a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official for the Administrator or any substantial part
of its property or order the winding up or liquidation of its affairs or FDIC is
appointed as conservator or receiver; or

(iii) the Administrator shall commence a voluntary case under any applicable
Insolvency Event, bankruptcy, receivership, or other similar law now or
hereafter in effect, shall consent to the entry of an order for relief in an
involuntary case under any such law, or shall consent to the appointment of a
receiver, liquidator, assignee, trustee, custodian, sequestrator or similar
official for the Administrator or any substantial part of its property, shall
consent to the taking of possession by any such official of any substantial part
of its property, shall make any general assignment for the benefit of creditors
or shall fail generally to pay its debts as they become due.

The Administrator agrees that if any of the events specified in clauses (i),
(ii) or (iii) of this Section shall occur, it shall give written notice thereof
to the Issuer, the Owner Trustee and the Indenture Trustee within seven (7) days
after the happening of such event.

(e) No resignation or removal of the Administrator pursuant to this Section
shall be effective until (i) a successor Administrator shall have been appointed
by the Issuer (with the consent of the Issuer and the Owner Trustee which
consent shall not be unreasonably withheld) and (ii) such successor
Administrator shall have agreed in writing to be bound by the terms of this
Agreement in the same manner as the Administrator is bound hereunder.

(f) The appointment of any successor Administrator shall be effective only if
the Rating Agency Condition is satisfied.

 

9



--------------------------------------------------------------------------------

(g) The successor Administrator shall execute, acknowledge and deliver a written
acceptance of its appointment hereunder to the resigning Administrator and to
the Issuer. Thereupon the resignation or removal of the resigning Administrator
shall become effective, and the successor Administrator shall have all the
rights, powers and duties of the Administrator under this Agreement. The
successor Administrator shall mail a notice of its succession to the
Noteholders. The resigning Administrator shall promptly transfer or cause to be
transferred all property and any related agreements, documents and statements
held by it as Administrator to the successor Administrator and the resigning
Administrator shall execute and deliver such instruments and do other things as
may reasonably be required for fully and certainly vesting in the successor
Administrator all rights, power, duties and obligations hereunder.

(h) In no event shall a resigning Administrator be liable for the acts or
omissions of any successor Administrator hereunder.

(i) In the exercise or administration of its duties hereunder or under any power
of attorney the Administrator may act directly or through its agents or
attorneys pursuant to agreements entered into with any of them, if such agents
or attorneys shall have been selected by the Administrator with due care,
provided that any such delegation shall not release the Administrator from its
obligations hereunder.

9. Action upon Termination, Resignation or Removal. Promptly upon the effective
date of termination of this Agreement pursuant to Section 8(a) or the
resignation or removal of the Administrator pursuant to Sections 8(b), (c) or
(d), respectively, the Administrator shall be entitled to be paid all fees and
reimbursable expenses accruing to it to the date of such termination,
resignation or removal. The Administrator shall forthwith upon such termination
pursuant to Section 8(a) deliver to the Issuer all property and documents of or
relating to the Notes or the Collateral then in the custody of the
Administrator. In the event of the resignation or removal of the Administrator
pursuant to Sections 8(b), (c) or (d), respectively, the Administrator shall
cooperate with the Issuer and take all reasonable steps requested to assist the
Issuer in making an orderly transfer of the duties of the Administrator.

10. Notices. Any notice, report or other communication given hereunder shall be
in writing and addressed as follows:

(a) If to the Issuer or Owner Trustee, to:

California Republic Auto Receivables Trust 2013-2

c/o Wilmington Trust, National Association

Rodney Square North

1100 North Market Street

Wilmington, Delaware 19890-0001

Attention: Corporate Trust Administration

 

10



--------------------------------------------------------------------------------

(b) If to the Administrator, to:

California Republic Bank

18400 Von Karman, Suite 1100

Irvine, California 92612

Attention: Jon Wilcox

(c) If to the Indenture Trustee, to:

Deutsche Bank Trust Company Americas

c/o DBNTC

100 Plaza One, 6th Floor

MS JCY03-0699

Jersey City, New Jersey 07311

or to such other address as any such party shall have provided to the other
parties in writing. Any notice required to be in writing hereunder shall be
deemed given if such notice is mailed by certified mail, postage prepaid, or
hand delivered to the address of such party as provided above.

11. Amendments.

(a) It shall be a condition to the execution and delivery of any amendment to be
entered into pursuant to this Section 11 that the Rating Agency Condition be
satisfied with respect to such amendment.

(b) This Agreement may be amended by the parties hereto, with prior written
notice to the Rating Agencies and the prior written consent of the Noteholders
representing a majority of the Note Balance of the Controlling Class, for the
purpose of adding any provisions to or changing in any manner or eliminating any
of the provisions of this Agreement or of modifying in any manner the rights of
the Noteholders; provided, however, that no such amendment may increase or
reduce in any manner the amount of, or accelerate or delay the timing of,
collections of payments on the Collateral or payments that are required to be
made for the benefit of Noteholders without the consent of each Holder.

(c) Notwithstanding anything to the contrary in the foregoing, this Agreement
may not be amended in any way that would: (i) materially and adversely affect
the Owner Trustee’s or the Indenture Trustee’s, as applicable, own rights,
privileges, indemnities, duties or obligations under this Agreement without the
prior written consent of such Person; or (ii) significantly change the permitted
activities or powers of the Issuer even if such amendment would not have an
adverse effect on the Noteholders, without the consent of the Holders
representing at least a majority of the Note Balance of the Notes Outstanding;
provided, however, this Agreement may be amended without the consent of the
Noteholders to cure any ambiguity, to correct or supplement any provision hereof
that may be defective or inconsistent with any other provision of this
Agreement, to add or supplement any credit enhancement arrangement or to add any
covenants, restrictions or obligations of the parties to this Agreement, or to
make other changes that, in the Opinion of Counsel, do not have a material and
adverse effect on the interests of the Noteholders

 

11



--------------------------------------------------------------------------------

nor increase or reduce in any manner the amount of, or accelerate or delay the
timing of collections on the Receivables or payments that are to be made
hereunder for the benefit of the Noteholders. The Indenture Trustee shall have
the right to receive such Opinion of Counsel.

12. Successors and Assigns. This Agreement may not be assigned by the
Administrator unless such assignment is previously consented to in writing by
the Issuer, the Owner Trustee and the Indenture Trustee at the written direction
of the Noteholders representing a majority of the Note Balance of the Notes
Outstanding of the Controlling Class and unless the Rating Agency Condition is
satisfied. An assignment with such consent and satisfaction, if accepted by the
assignee, shall bind the assignee hereunder in the same manner as the
Administrator is bound hereunder. Notwithstanding the foregoing, this Agreement
may be assigned by the Administrator without the consent of the Issuer or the
Owner Trustee; provided, the consent of the Indenture Trustee acting at the
written direction of the Noteholders representing a majority of the Note Balance
of the Notes Outstanding of the Controlling Class is obtained, which consent
will not unreasonably be withheld (a) to a successor administrator located
outside the State of California if the tax advisers to the Issuer have advised
the Administrator in writing that assignment of this Agreement to such successor
is necessary in order to avoid the imposition by the State of California of any
tax on the gross income of the Issuer or on dealer intangibles deemed to be held
by the Issuer as a result of the Issuer being considered to be located in
California or (b) to a corporation or other organization that is a successor (by
merger, consolidation or purchase of assets) to the Administrator; provided,
further, that any such successor organization described in clause (a) or
(b) executes and delivers to the Issuer, the Owner Trustee and the Indenture
Trustee an agreement in which such corporation or other organization agrees to
be bound hereunder by the terms of said assignment in the same manner as the
Administrator is bound hereunder. Subject to the foregoing, this Agreement shall
bind any successors or assigns of the parties hereto.

Each of the parties hereto hereby acknowledges, consents and agrees to any
transfer (including assignment, mortgage, pledge or grant of a security
interest) by the Issuer to the Indenture Trustee and the Noteholders in
accordance with the terms of the Indenture of all of the Issuer’s rights
hereunder.

13. GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CHOICE OF LAW PRINCIPLES
THEREOF (OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE
OF NEW YORK), AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

14. Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS INDENTURE, THE
NOTES OR THE TRANSACTION CONTEMPLATED HEREBY.

 

12



--------------------------------------------------------------------------------

15. Submission to Jurisdiction. Each of the parties hereto hereby irrevocably
and unconditionally:

(a) submits for itself and its property in any legal action relating to this
Indenture or any documents executed and delivered in connection herewith, or for
recognition and enforcement of any judgment in respect thereof, to the
nonexclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York and
appellate courts from any thereof;

(b) consents that any such action may be brought in such courts and waives any
objection that it may now or hereafter have to the venue of such action in any
such court or that such action was brought in an inconvenient court and agrees
not to plead or claim the same; and

(c) waives, to the fullest extent permitted by law, any and all right to trial
by jury in any legal proceeding arising out of or relating to this Indenture or
the transactions contemplated hereby.

16. Headings and Cross-references. The various headings in this Agreement are
included for convenience only and shall not affect the meaning or interpretation
of any provision of this Agreement. References in this Agreement to section
names or numbers are to such Sections of this Agreement unless stated otherwise.

17. Counterparts. This Agreement may be executed by the parties hereto in any
number of counterparts including by facsimile or other electronic transmission
each of which when so executed and delivered shall be an original, but all of
which shall together constitute but one and the same instrument.

18. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

19. Limitation of Liability of Owner Trustee. Notwithstanding anything contained
herein to the contrary, this instrument has been executed by Wilmington Trust,
National Association not in its individual capacity but solely in its capacity
as Owner Trustee of the Issuer and in no event shall Wilmington Trust, National
Association in its individual capacity have any liability for the
representations, warranties, covenants, agreements or other obligations of the
Issuer hereunder, as to all of which recourse shall be had solely to the assets
of the Issuer. For all purposes of this Agreement, in the performance of any
duties or obligations of the Issuer hereunder, the Issuer shall be subject to,
and entitled to the benefits of, the laws and provisions of Articles VI, VII and
VIII of the Trust Agreement. No recourse under any obligation, covenant or
agreement of the Issuer contained in this Agreement shall be had against any
agent, independent contractor, or other Person acting on behalf of the Issuer
(including the Administrator and the Owner Trustee) as such by the enforcement
of any assessment or by any legal or equitable proceeding, by virtue of any
statute or otherwise: it being expressly agreed and understood that

 

13



--------------------------------------------------------------------------------

this agreement is solely an obligation of the Issuer as a Delaware statutory
trust, and that no personal liability whatever shall attach to or be incurred by
any agent, independent contractor, or other Person acting on behalf of the
Issuer (including the Administrator and Owner Trustee), as such, under or by
reason of any obligations, covenants or agreements of the Issuer contained in
this Agreement, or implied therefrom, and that any and all personal liability
for breaches by the Issuer of any of its obligations, covenants or agreements,
either at common law or at equity, or by statute or construction, of every such
agent, independent contractor, or Person is hereby expressly waived as a
condition of and in consideration for the execution of this Agreement.

20. Third-Party Beneficiary. The Indenture Trustee on behalf of the Noteholders
is an express third-party beneficiary to this Agreement and is entitled to the
rights and benefits hereunder and may enforce the provisions hereof as if it
were a party hereto.

21. Nonpetition Covenants. Notwithstanding any prior termination of this
Agreement, the Administrator and the Indenture Trustee shall not, prior to the
date which is one (1) year and one (1) day after the Notes have been Paid In
Full, acquiesce, petition or otherwise invoke or cause the Issuer to invoke the
process of any court of government authority for the purpose of commencing or
sustaining a case against the Issuer under any federal or state bankruptcy,
insolvency or similar law or appointing a receiver, liquidator, assignee,
trustee, custodian, sequestrator or other similar official of the Issuer or any
substantial part of its property, or ordering the winding up or liquidation of
the affairs of the Issuer.

22. Liability of Administrator. Neither the Administrator nor any of its
directors, officers, employees or agents shall be under any liability to the
Issuer, the Depositor, the Indenture Trustee, the Owner Trustee, or the
Noteholders, except as provided in this Agreement, for any action taken or for
refraining from the taking of any action pursuant to this Agreement; provided,
however, that this provision shall not protect the Administrator against any
liability by reason of willful misfeasance, bad faith or negligence in the
performance of its duties. The Administrator and any director, officer, employee
or agent of the Administrator may conclusively reasonably rely in good faith on
the advice of counsel or on any document of any kind prima facie properly
executed and submitted by any Person respecting any matters arising under this
Agreement or any other Basic Document.

23. Relocation. If the Administrator’s acting as administrator of the Issuer
would cause a tax to be imposed by the State of California on the gross income
of the Issuer or on dealer intangibles deemed to be owned by the Issuer, and if
the Administrator does not assign this Agreement to a successor pursuant to
Section 12, the Administrator shall, if in its reasonable discretion it believes
it necessary, relocate its trust administrative functions such that the Issuer
shall not, as evidenced by an opinion of a nationally recognized California tax
counsel, reasonably satisfactory to the Owner Trustee, acting at the direction
of the Noteholders representing a majority of the Note Balance of the Notes
Outstanding of the Controlling Class, be subject to said California tax on its
gross income or on any dealer intangibles.

24. Patriot Act. The parties hereto acknowledge that in accordance with
Section 326 of the USA PATRIOT Act, Deutsche Bank Trust Company Americas and
CRB, like all financial institutions and in order to help fight the funding of
terrorism and money laundering, are required to obtain, verify, and record
information that identifies each person or legal entity that establishes

 

14



--------------------------------------------------------------------------------

a relationship or opens an account. The parties to this Agreement agree that
they will provide Deutsche Bank Trust Company Americas and CRB, as the case may
be, with such information as either may request in order for Deutsche Bank Trust
Company Americas and CRB to satisfy the requirements of the USA PATRIOT Act.

[SIGNATURE PAGES APPEAR ON NEXT PAGE]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the day and year first above written.

 

CALIFORNIA REPUBLIC AUTO RECEIVABLES TRUST 2013-2 By:   Wilmington Trust,
National Association, not in its individual capacity but solely as Owner Trustee
By:  

 

Name:   Title:  

 

S-1



--------------------------------------------------------------------------------

CALIFORNIA REPUBLIC BANK, as Administrator By:  

 

Name:   Title:  

 

S-2



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS, not in its individual capacity but solely
as Indenture Trustee By:  

 

Name:   Title:   By:  

 

Name:   Title:  

 

S-3



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Owner Trustee By:  

 

Name:   Title:  

 

S-4



--------------------------------------------------------------------------------

EXHIBIT A

POWER OF ATTORNEY

 

STATE OF DELAWARE   

}

  

}

COUNTY OF NEW CASTLE   

}

KNOW ALL MEN BY THESE PRESENTS, that Wilmington Trust, National Association, a
national banking association, not in its individual capacity but solely as owner
trustee (the “Owner Trustee”) for California Republic Auto Receivables Trust
2013-2 (the “Issuer”), does hereby make, constitute and appoint California
Republic Bank, as administrator (the “Administrator”) under the Administration
Agreement, dated as of November 1, 2013 (as amended, supplemented or otherwise
modified from time to time, the “Owner Trust Administration Agreement”), among
the Issuer, the Owner Trustee, the Administrator and Deutsche Bank Trust Company
Americas, as Indenture Trustee, and its agents and attorneys, as
Attorneys-in-Fact to execute on behalf of the Owner Trustee or the Issuer all
such documents, reports, filings, instruments, certificates and opinions as it
should be the duty of the Owner Trustee or the Issuer to prepare, file or
deliver pursuant to the Basic Documents, including, without limitation, to
appear for and represent the Owner Trustee and the Issuer in connection with the
preparation, filing and audit of federal, state and local tax returns pertaining
to the Issuer, and with full power to perform any and all acts associated with
such returns and audits that the Owner Trustee could perform, including without
limitation, the right to distribute and receive confidential information, defend
and assert positions in response to audits, initiate and defend litigation, and
to execute waivers of restrictions on assessments of deficiencies, consents to
the extension of any statutory or regulatory time limit, and settlements.

All powers of attorney for this purpose heretofore filed or executed by the
Owner Trustee are hereby revoked.

Capitalized terms that are used and not otherwise defined herein shall have the
meanings ascribed thereto in the Owner Trust Administration Agreement.

EXECUTED this [    ] day of [            ], 2013.

 

WILMINGTON TRUST, NATIONAL ASSOCIATION not in its individual capacity but solely
as Owner Trustee By:  

 

Name:   Title:  